                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

MELANIE GLASS-WYBLE,                         )
    Plaintiff,                               )
                                             )
v.                                           )    CIVIL ACTION NO. 1:19-00072-KD-N
                                             )
GEICO CASUALTY COMPANY,                      )
     Defendant.                              )

                                          ORDER

       After due and proper consideration of the issues raised, and there having been no

objections filed, the Report and Recommendation of the Magistrate Judge (Doc. 19) made under

28 U.S.C. § 636(b)(1)(B)-(C), Federal Rule of Civil Procedure 72(b), and S.D. Ala. GenLR

72(a)(2)(S), and dated April 23, 2019, is ADOPTED as the opinion of this Court.

       Accordingly, it is ORDERED that the motion to remand (Doc. 6) filed by Plaintiff

Melanie Glass-Wyble is GRANTED and that this case is REMANDED to the Circuit Court of

Mobile County, Alabama, under 28 U.S.C. § 1447(c).

       DONE and ORDERED this the 10th day of May 2019.

                                    /s/ Kristi K. DuBose
                                    KRISTI K. DuBOSE
                                    CHIEF UNITED STATES DISTRICT JUDGE
